     Case 2:19-cv-08925-PSG-KS Document 41 Filed 03/02/21 Page 1 of 1 Page ID #:3451




 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
       MELISSA ESCOBAR,                  )        NO. CV 19-8925-PSG (KS)
11                                       )
                    Petitioner,
12           v.                          )
                                         )        ORDER ACCEPTING FINDINGS AND
13                                       )        RECOMMENDATIONS OF UNITED
       MOLLY HILL,                       )        STATES MAGISTRATE JUDGE
14
                       Respondent.       )
15
       _________________________________ )
16
17
18           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of Habeas
19     Corpus (“Petition”), all of the records herein, and the Report and Recommendation of United
20     States Magistrate Judge (“Report”). The time for filing Objections to the Report has passed,
21     and no Objections have been filed with the Court. Having completed its review, the Court
22     accepts the findings and recommendations set forth in the Report.       Accordingly, IT IS
23     ORDERED that: (1) the Petition is DENIED; and (2) Judgment shall be entered dismissing
24     this action with prejudice.
25
26     DATED: 3/2/21                                        ________________________________
27                                                                PHILIP S. GUTIERREZ
                                                            UNITED STATES DISTRICT JUDGE
28
